pasee eee na a see ane : aoe ee mn ne

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Eisneramper LLP,

Plaintiff,
19-cv-11528 (AJN)
—_—V~
ORDER
John Wiley & Sons, Inc., ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On January 28, 2020, Defendant John Wiley & Sons filed a motion to dismiss. Pursuant
to Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or before February 7, 2020,
Plaintiff must notify the Court and its adversary in writing whether (1) it intends to file an
amended pleading and when it will do so or (2) it will rely on the pleading being attacked.
Plaintiff is on notice that declining to amend its pleadings to timely respond to a fully briefed
argument in the Defendants’ January 28 motion to dismiss may well constitute a waiver of the
Plaintiffs right to use the amendment process to cure any defects that have been made apparent
by the Defendant’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797
F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend
has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

The initial pretrial conference scheduled for May 22, 2020 is adjourned pending

resolution of this motion.

SO ORDERED.

yoo vee . me mane a tel

i
'
4
i
'
{
i
;
i
i

JAN 3.02020. |

ee ae en eee

3?

4
i
t
}
:

 
Dated: January 790 2020
New York, New York

ut

“ \ALISON J. NATHAN
United States District Judge

 
